1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the species in which X is F2A, Y is mp4, and Z is e10, in the reply filed on October 18, 2021 is acknowledged.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	The amino acid sequence in Figure 28 does not correspond to SEQ ID NO:5 as defined in the Sequence Listing filed July 8, 2022.  The diaminopropionic acid residue, occurring between Ser-2 and Phe-4 in Figure 28, must be listed as “Xaa” in the Sequence Listing. 
	The amino acid sequence in Figure 30 likely does not correspond to SEQ ID NO:7 as defined in the Sequence Listing filed July 8, 2022.  Applicant should check to make sure the His residue at position 1 of the listed sequence is correct.  It is likely that the initial “H-” of the sequence figure is a hydrogen atom designating the N-terminus of the sequence.
	The amino acid sequence in Figure 35 does not correspond to SEQ ID NOS:19 and 27 as defined in the Sequence Listing filed July 8, 2022.  The norleucine residue, occurring between Ser-3 and Leu-5 in Figure 35, must be listed as “Xaa” in the sequence listing.   The branching lysine residue, occurring between Lys-16 and the aminohexanoic acid-18 residue in Figure 35, must be listed as “Xaa” in the sequence listing. The listed sequence is missing the three aminohexanoic acid residues illustrated in Figure 35, which should each be indicated as “Xaa” in the Sequence Listing.  Further, it is noted that SEQ ID NOS:19 and 27 are identical, and it is unclear why the Sequence Listing has been amended to include two identical sequences.
	The amino acid sequence in Figure 40 does not correspond to SEQ ID NO:28 as defined in the Sequence Listing filed July 8, 2022.   The listed sequence is missing the branching Lys residue.
	The amino acid sequence in Figure 65 does not correspond to SEQ ID NO:29 as defined in the Sequence Listing filed July 8, 2022.   The listed sequence is missing the branching Lys residue, which occurs at position 12 of the sequence illustrated in the Figure.  Also, the MISC_FEATURE section of Figure 29 indicates the wrong location for the illustrated linker.  The 4 mini PEG linker occurs between the lysine-12 and the Glu-13 residues.  
	Applicant must provide a substitute computer readable form (CRF) copy of the Sequence Listing, a substitute paper copy of the Sequence Listing as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable copies are the same and include no new matter as required by 37 CFR 1.825(a) and (b). Alternatively, Applicants may submit a Sequence Listing in an ASCII text file which will serve as both the paper copy required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), together with an amendment to the specification incorporating by reference the material in the ASCII text file as set forth in MPEP 2422.03(a).  Such a submission still requires a statement of no new matter as required by 37 CFR 1.821(g) or 1.825(g), but does not require a statement that the paper and computer readable copies are the same.  See Legal Framework For EFS-WEB (06 April 2011), section I1, at https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11#heading-9.
	The computer readable form of the Sequence Listing filed July 8, 2022 was approved by STIC for matters of format.

4.	The drawings are objected to because the replacement sheets filed July 8, 2022 for Figures 27, 34, 35, 49, 59, 70, and 81 are still illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The replacement drawing for Figure 74 filed July 8, 2022 is accepted by the examiner.
5.	The disclosure is objected to because of the following informalities:  The Reference To An Electronic Sequence Listing, inserted by the amendment filed July 8, 2022 above the heading DETAILED DESCRIPTION on page 13 of the Application, should be moved to page 1 of the specification, after paragraph [0001].  See 37 CFR 1.77(b)(5).  Appropriate correction is required.
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 22, 23, 28, and 30-32 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 92/20371 in view of Zamora et al (U.S. Patent No. 7,981,862).  The WO Patent Application ‘371 teaches a bone growth factor crosslinked to a bone targeting molecule.  The bone growth factor can be TGF-β, activin, or bone morphogenic protein.  The targeting molecule can be polyaspartic acid or polyglutamic acid.  The crosslinker can comprise PEG, preferably having a molecular weight between about 200 and 10,000.  See, e.g., page 6, line 31 - page 7, line 6; Examples 1 and II; and claims 1-8, 17, and 18.  The WO Patent Application ‘371 teaches bone growth factors in general crosslinked to a bone targeting molecule, but does not teach a bone growth factor which is F2A.  Zamora et al teach that F2A is a peptide mimetic of basic FGF (FGF-2), which has been demonstrated to enhance angiogenesis and therefore is expected to enhance bone formation.  See column 5, line 63 - column 6, line 5.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the crosslinked bone growth factors taught by the WO Patent Application ‘371 using F2A as the bone growth factor, because the WO Patent Application ‘371 does not set forth any limits on the bone growth factors which can be used; because Zamora et al teach that F2A is expected to be a bone growth factor; and because the substitution of one known bone growth factor for another in the compounds of the WO Patent Application ‘371, with only the expected result that the crosslinked bone growth factor continues to promote bone growth, is prima facie obvious.  The WO Patent Application ‘371 teaches a PEG crosslinker preferably having a molecular weight between about 200 and about 10,000 (see page 10, lines 29-33), which is equivalent to between about 5 to about 227 oxyethylene units, but does not teach a PEG comprising 2 to 8 oxyethylene units.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal PEG sizes for the PEG crosslinkers of WO Patent Application ‘0371 as modified above by Zamora et al, because the preferred PEG sizes of the WO Patent Application ‘371 overlap with Inventors’ claimed PEG sizes, and any degree of overlap between two ranges is sufficient to establish prima facie obviousness (see MPEP 2144.05(I)), and because polymer size/degree of polymerization is an art-recognized result-effective variable which is routinely determined and optimized in the polymer and polymer conjugate arts.
8.	Claims 24-27 and 45 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 92/20371 in view of Zamora et al (U.S. Patent No. 7,981,862) as applied against claims 22, 23, 28, and 30-32 above, and further in view of the Low et al article (Advanced Drug Delivery Reviews, Vol. 64, pages 1189-1204).  The WO Patent Application ‘371 teaches a bone growth factor crosslinked to a bone targeting molecule which can be polyaspartic acid or polyglutamic acid, but does not teach a bone targeting molecule which is e10 or d10.  The Low et al article teaches that glutamic acid and aspartic acid oligopeptides ranging from 4-10 amino acids are known bone targeting moieties.  Use of the D-peptide versions of these oligopeptides has the benefit of increased biocompatibility, because D peptides are not easily recognized by the body’s immune system.  See section 2.3.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the glutamic acid and aspartic acid oligopeptides taught by the Low et al article, including the D-peptide versions thereof, as the bone targeting molecule in the compositions of the WO Patent Application ‘371 as modified above by Zamora et al, because the WO Patent Application ‘371 does not set forth any limitations on its targeting molecules having affinity for bone; because the WO Patent Application ‘371 discloses the use of polyaspartic acid and polyglutamic acid in general for its targeting moieties; because the substitution of one known targeting moiety, i.e. the glutamic acid and aspartic acid oligopeptides taught by the Low et al article, for the targeting moieties of the WO Patent Application ‘371, with only the expected result that bone growth factors continue to be targeted to bone, is prima facie obvious; and because use of the D-peptide versions of the Low et al article’s Asp2-10 and Glu2-10 bone targeting moieties, would have been expected to have the benefit of increased biocompatibility without loss of binding affinity.
9.	Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.
	The obviousness rejection based upon the WO Patent Application 92/20371 in view of Zamora et al (U.S. Patent No. 7,981,862) is maintained.  At page 26, last paragraph, through page 27, first full paragraph, of the response, Applicant contends that the WO Patent Application ‘371 does not provide any evidence that TGF-β could be substituted with any other bone growth factor and does not provide any evidence that any of the specific compounds disclosed therein are able to target bone or promote bone growth; and that the Office has failed to provide any reason or expectation of success to form a bone-targeting compound described in the WO Patent Application ’371 with any bone growth factor other than TGF-β.  Firstly, these arguments focus exclusively on a single reference, the WO Patent Application ‘371.  However, the rejection at issue is an obviousness rejection based upon the combination of two references, i.e. the WO Patent Application ‘371 and Zamora et al.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV).  Secondly, Applicant seems to be limiting the disclosure of the WO Patent Application ‘371 to its specific examples, which use TGF-β.  However, the disclosure of a reference is not limited to the reference’s specific examples.  All the disclosure of the WO Patent Application ‘371 constitutes prior art which may be considered in a determination of whether or not the instant claims are prima facie obvious.  See MPEP 2123.  It follows that the basis for combining the WO Patent Application ‘371 with Zamora et al is not limited to whether it is obvious to substitute F2A for TGFβ, but can include an inquiry as to whether it is prima facie obvious to use F2A as the bone growth factor generically required by the WO Patent Application ‘371.  Thirdly, to the extent that Applicant is arguing that the lack of examples in the WO Patent Application ‘371 involving bone growth factors other than TGF-β means that there is no reasonable expectation of success for bone growth factors other than TGF-β, it should be noted that all references are presumed operable and enabling for what they contain.  See MPEP 2121 and MPEP 716.07.  The WO Patent Application ‘371 teaches that bone growth factors in general are useful in the disclosed invention (see, e.g., claim 1), and that the disclosed compositions will target bone (see, e.g., claim 12).  Applicant has not satisfied their burden of providing evidence demonstrating that the disclosure of the WO Patent Application ‘371 would not have been expected to be operable for bone growth factors other than TGF-β, or that the compositions disclosed by the WO Patent Application ‘371 would not have been expected to target bone.
	Applicant contends that Zamora et al does not disclose any composition that comprises F2A and promotes bone growth.  The examiner disagrees.  Zamora et al, at column 5, line 63 - column 6, line 5, states that F2A has been demonstrated to enhance angiogenesis, and increasing angiogenesis has been previously demonstrated to enhance bone formation.
	With respect to page 28, points (5) through (8), the basis for combining the two references under 35 U.S.C. 103 is set forth in the obviousness rejection.  Applicant has not addressed the examiner’s stated reasons for combining the two references.
	At page 29, first paragraph, Applicant contends that Zamora et al does not disclose any practical composition that comprises F2A.  The examiner disagrees:  Zamora et al discloses that F2A is expected to enhance angiogenesis and therefore to enhance bone formation.  It follows that F2A is a practical composition with patentable utility.  To the extent that Zamora et al may disclose that F2A4-K-NS is not functional, this does not negate the basis for the obviousness rejection, because the obviousness rejection is not based upon the use of Zamora et al’s F2A4-K-NS with the compositions of the WO Patent Application ‘371.
	When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the former is deemed to preponderate.
10.	Claims 42-44 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 30, 2022